[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 2392
The plaintiff has appealed the action of the defendant Town of Madison in reassessing the property he owns at 31 Middle Beach Road.
The plaintiff testified on his own behalf and also presented testimony from Philip W. Ball, a real estate appraiser with many years of experience in his field.
The defendant offered the testimony of Patricia G. Hedwall, also a real estate appraiser, presently serving as the assessor for the Town of Madison.
Mr. Ball places a value on the property of $560,000.00; Ms. Hedwall, $915,000.00, a substantial disagreement, especially since both appraisers used many of the same comparable sales to support their position.
The Court finds the town's appraisal flawed in four particular areas:
    1. The use of 16 Holly Park Road as a comparable when that property was apparently not sold in an arm's length transaction.
    2. The fact that the appraiser did not see the interior of the subject property and only inspected the interior of one of her comparables.
    3. Her reliance on two particular transactions as the basis for her opinion as to the value of raw land in Madison and consequently, of the value of the land of the subject premises. The transactions referred to (though one was disputed) were instances of the buyers paying a substantial sum for a lot with a building on it and then demolishing the building to erect a new house.
    4. The town's valuation of the subject property involves a value of $387.00 per square foot. This figure is grossly disproportional to the like figure of the comparables used by both appraisers.
It is therefore the opinion of the Court that the appeal should be sustained and the proper assessment is found to be CT Page 2393 $560,000.00.
The plaintiff is allowed his taxable costs including an appraisal fee of $1,550.00. In view of the agreement of the parties, the Court will not address the issue of any overpayment of taxes by the plaintiff.
Anthony V. DeMayo State Trial Referee